NOTE: This order is nonprecedential.

  mtuittb ~tate~ SLESINGER v. DISNEY ENTERPRISES                                 2

Fross Zelnick Lehrman & Zissu, P.C. as counsel of record.
Stephen Slesinger, Inc. also moves without opposition for
leave for a 3D-day extension of time, until February 16,
2012, to file its principal brief.
      Upon consideration thereof,
      IT IS ORDERED THAT:

   The motions are granted.         New counsel should
promptly file an entry of appearance.
                                    FOR THE COURT


      JAN 19 2012                   lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Mark E. Miller, Esq.                     .      FILED
                                          U.S. COURT OF APPEALS FOR
    Roger L. Zissu, Esq.                     THE FEDERAL CIRCUIT
    Andrew D. Skale, Esq.
    Nathan R. Hamler, Esq.                       JAN 1 9 2012
s21                                               JAN HORBAlY
                                                     CLERK